Citation Nr: 1110033	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  10-08 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of squamous cell cancer of the tonsil, claimed as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision in which the RO, inter alia, denied service connection for tonsil cancer due to Agent Orange exposure.  In August 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2010.

For the reason expressed below, the matter on appeal is being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

On his substantive appeal, received in February 2010, the Veteran indicated that he wished to appear at a Board hearing at the local VA office (Travel Board hearing).

On a form received in March 2010, the Veteran indicated that he wanted a Board hearing in Washington, DC, instead of a hearing before a member of the travelling section of the Board.

However, in a statement received by VA in January 2011, the Veteran clarified that he wanted to appear at a hearing at the local VA office in Philadelphia.  The Board accepts the Veteran's most recent correspondence as accurately conveying his wishes as to the location of his Board hearing.

As the RO schedules Travel Board hearings, a remand of this matter for the RO to schedule the requested Travel Board hearing is warranted.


Accordingly, this matter is hereby REMANDED to the RO for the following action:

The RO should schedule a Travel Board hearing for the Veteran at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2010).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


